DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, and 19-24provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 19 and 10 of copending Application No. 15907180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially claiming same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of Instant Application
Claims of Application 15/907,180
1. (Currently Amended) A light-emitting diode (LED) array light comprising: a cover component containing a control circuitry and a battery electrically coupled to the control circuitry; a solar panel in contact and electrically coupled to the control circuitry; and a solar panel in contact and electrically coupled to the control circuitry; and an LED filament light bulb electrically coupled to the control circuitry, wherein the LED filament light bulb comprises an array of LEDs and a fluorescent material; wherein the array of LEDs comprises a plurality of low-voltage LEDs arranged in a linear pattern to emulate a filament; wherein the control circuitry routes electricity generated by the solar panel to the battery for storage when the solar panel is generating electricity; and wherein the control circuitry routes electricity from the battery to the LED filament light bulb when the solar panel is not generating electricity.
1. (Currently Amended) A light-emitting diode (LED) array light comprising: a cover component with a first face and a second face and containing a control circuitry and a battery electrically coupled to the control circuitry; a solar panel in contact with the first face of the cover component and electrically coupled to the control circuitry; and an LED filament light bulb in contact with the second face of the cover component and electrically coupled to the control circuitry, wherein the LED filament light bulb comprises an array of LEDs and a fluorescent material, and extends substantially beyond the cover component in a direction away from the second face of the cover component; wherein the array of LEDs comprises a plurality of low-voltage LEDs arranged in a linear pattern to emulate a filament; wherein the control circuitry routes electricity generated by the solar panel to the battery for storage when the solar panel is generating electricity; and wherein the control circuitry routes electricity from the battery to the LED filament light bulb when the solar panel is not generating electricity.
Claims 2-14
Claims 2-14
19. (Currently Amended) A light-emitting diode (LED) array light comprising: a cover component containing a control circuitry and a battery, where the battery is electrically coupled to the control circuitry; a solar panel in attached  the cover component and electrically coupled to the control circuitry; an LED filament element  electrically coupled to the control circuitry, wherein the filament element comprises a plurality of LEDs coated in a fluorescent material; and a housing attached to the cover component, wherein the housing allows at least some light to pass through it; and an attachment device attached to the housing; wherein the plurality of LEDs comprises a plurality of low-voltage LEDs arranged in a linear pattern to emulate a filament; wherein the control circuitry routes electricity generated by the solar panel to the battery when the solar panel is generating electricity; and wherein the control circuitry routes electricity from the battery to LED filament light bulb when the solar panel is not generating electricity.
19. (Currently Amended) A light-emitting diode (LED) array light comprising: a cover component with a first surface and a second surface, and containing a control circuitry and a battery, where the battery is electrically coupled to the control circuitry; a solar panel in attached to the first surface of the cover component and electrically coupled to the control circuitry; an LED filament element attached to the second surface of the cover component and electrically coupled to the control circuitry, wherein the filament element comprises a plurality of LEDs coated in a fluorescent material, and extends substantially beyond the cover component in a direction away from the second surface of the cover component; and a housing attached to the cover component, wherein the housing allows at least some light to pass through it; and an attachment device attached to the housing; wherein the plurality of LEDs comprises a plurality of low-voltage LEDs arranged in a linear pattern to emulate a filament; wherein the control circuitry routes electricity generated by the solar panel to the battery when the solar panel is generating electricity; and wherein the control circuitry routes electricity from the battery to LED filament light bulb when the solar panel is not generating electricity.
Claim 20
Claim 20
Claims 21-24
Claim 1, 5, 8, 13, 20

Allowable Subject Matter
Claims 1-14 and 19-24 claim subject matter which was already deemed allowable in parent application however the claims were rejected under nonstatutory double patenting rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836